Case 0:20-cv-62503-XXXX Document 1 Entered on FLSD Docket 12/05/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  COREY HILL,
  DARON DALE,

                 Plaintiffs,
  v.

  SOUTHEAST CONNECTIONS, LLC,

              Defendant.
  __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiffs COREY HILL and DARON DALE bring this action against Defendant,

  SOUTHEAST CONNECTIONS, LLC, pursuant to the Fair Labor Standards Act (“FLSA”), 29

  U.S.C § 201 et seq., and allege as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiffs COREY HILL and DARON DALE were residents

  of the State of Florida and “employees” of Defendant as defined by the FLSA.

  3.     At all times material hereto, Defendant, SOUTHEAST CONNECTIONS, LLC, was a

  foreign corporation engaged in business in South Florida, engaged in commerce in the field of

  nautral gas pipeline construction and maintenance, at all times material hereto was the “employer”

  of Plaintiffs as that term is defined under statutes referenced herein, engaged along with its

  employees in interstate commerce, and has annual gross sales and/or business volume of $500,000

  or more.
Case 0:20-cv-62503-XXXX Document 1 Entered on FLSD Docket 12/05/2020 Page 2 of 3




  4.      Two or more of Defendant’s employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  5.      Plaintiff COREY HILL worked for Defendant as a driller and laborer.

  6.      Plaintiff DARON DALE worked for Defendant as a fuse fitter operator and laborer.

  7.      Defendant failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

  regular hourly rate for hours worked over 40 each week.

  8.      Attached as Exhibit A and Exhibit B are preliminary calculations of Plaintiffs’ claims.

  These amounts may change as Plaintiffs engage in the discovery process.

  9.      Defendant has knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

  10.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

  been waived or abandoned.

  11.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

  legal services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

  12.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-11 above as if

  set forth herein in full.

  13.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiffs are entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

  to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  14.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).
Case 0:20-cv-62503-XXXX Document 1 Entered on FLSD Docket 12/05/2020 Page 3 of 3




         WHEREFORE, Plaintiffs demand judgment against Defendant plus costs, reasonable

  attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
